George, C. J.,
delivered the opinion of the court.
The bill of exceptions in this case was taken to the judgment of the Circuit Court overruling the motion of the plaintiffs in error for a new trial, and we are therefore not bound to reverse for an erroneous charge given to the jury, if we are satisfied that upon the evidence the verdict was right. We shall not therefore decide upon the correctness of the charge given for the defendant below, in which it is laid down that a married woman cannot be held as a member of a partnership unless it appear that she was an actual partner. If it be conceded that this instruction is wrong, and that a married woman holding herself out as a member of a firm would be estopped to deny that she was a partner, the evidence does not show that she ever held herself out as such, or knowingly permitted others to do so. Her name was printed on the letter-heads used by the firm as a partner, but it is shown that, as soon as she learned of this, she complained to her husband and the other member of the firm, and requested them to discontinue such use, and that they promised to do so. It is not shown that she afterwards knew that this promise was violated. We do not think she was compelled to do more than make this request, it not being shown that she had notice that it was not observed. Judgment affirmed.